Citation Nr: 0919370	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-23 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1974 to February 1978.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from   rating 
decisions by the Philadelphia, Pennsylvania Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2009, 
a Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is of record.  At the hearing, the 
Veteran submitted additional evidence with a waiver of RO 
initial consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

In a September 2006 statement in support of his claim, the 
Veteran reported that he was admitted to the Philadelphia 
Naval Hospital Psychiatric Unit in 1976.  He stated that he 
was told that he was delusional and violent and was given 
massive doses of Thorazine and hospitalized for 30 to 40 
days.  The RO noted that his service treatment records (STRs) 
showed no mention of such hospitalization.  

In May 2007, the RO sent a request to Philadelphia Naval 
Hospital for records of  the Veteran's hospitalization there 
during service.  The record does not show any response to 
that request.  [The Board notes in that regard that the 
Veteran had indicated that the facility was no longer at the 
location specified, and that if such is the case, the absence 
of a response would be self-explanatory.  The Board also 
notes that the request was accompanied by a release secured 
from the Veteran, and that such release is not needed for VA 
to obtain a Veteran's STRs.]  There is no indication in the 
record of an attempt to secure the records of such 
hospitalization from other records depositories.  

At the January 2009 Travel Board hearing, the Veteran 
submitted service personnel records which reflect that he 
indeed was a patient at the Naval Regional Medical Center 
(NRMC) from December 1976 to February 1977.  Records of such 
hospitalization may be critical in the matter at hand (as 
they are alleged to show onset of the claimed disability in 
service) and are constructively of record.  Consequently, if 
existing, they must be secured. 

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for exhaustive 
development to secure complete clinical 
records of the Veteran's hospitalization 
at NRMC from December 1976 to February 
1977.  The search for the records should 
encompass a request through NPRC, as well 
as contacting any (and all) records 
storage facilities to which records from 
NRMC may have been retired, including when 
that facility was decommissioned.  If the 
records cannot be located because they are 
irretrievably lost, or have been 
destroyed, it should be so annotated in 
the claims file (along with a description 
of the extent of the search for the 
records)(and in which case the Veteran 
should be notified that the records are 
unavailable).

2.  The RO should arrange for any further 
development suggested by any additional 
records received (such as a nexus 
examination).

3.  The RO should then readjudicate this 
claim.  If it remains denied, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

